DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to applicant’s arguments of 5/19/2021 the restriction requirement of 3/24/2021 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsing et al. (US 2011/0165609) in view of Tsukada et al. (US 2013/0122580 from IDS) in view of Akai et al. (US 2010/0221768) and further in view of Takahisa et al. (JP 2010088347 and translation thereof from IDS).

Regarding claim 11 Ramsing et al. discloses method for cell seeding, cell culture, replacement of a medium and harvesting of cells comprising: (See Ramsing Abstract [0013] and [0048])
using a culture chamber having recesses to culture cells therein the culture chamber comprising (See Ramsing Abstract, [0011], and Figs. 1A-4 wherein the device includes a chamber for holding and culturing cells.)
a bottom portion of the recess comprises at least a part of a hemispherical shape, a cylindrical shape with a hemispherical bottom or a truncated cone shape, (See Ramsing Figs. 1A-2, [0048] and [0051] wherein the bottom portion, i.e. indent, comprises at least a cylindrical shape, tapered cone, i.e. truncated cone, part-of a-circle, i.e. hemispherical.)
an equivalent diameter of the boundary is 50 µm to 1 mm.(See Ramsing Figs. 1A-1B and [0048] wherein the width at the top of the indent, i.e. equivalent diameter of the boundary, is 0.2 mm)
a wall defining an opening portion of the recess forms a surface continuous to the bottom portion of the recess, and an inclination of the surface continuous to the bottom portion changes as the taper angle of the wall of the opening portion is larger than a taper angle of the bottom portion at the boundary, and (See Ramsing Figs. 1A-2 wherein the wall defining the opening portion of the recess forms a surface which is continuous with the bottom portion of the recess, i.e. there are no gaps in the wall, and the bottom portion, i.e. indent, and the inclination of the wall changes between the indent and the opening portion such that the taper angle of the wall of the opening is larger than a taper angle of the bottom portion at the boundary, i.e. as shown in Figs. 1A-2 the indent has a stepper inclination at 


Ramsing also discloses the opening portion of the recess is defined by a wall that surrounds an area from a boundary between the opening portion and the bottom portion of the recess to an end of each of the recesses, the wall comprising a taper angle which may be modified.  (See Ramsing Figs. 1A-2 and [0045] wherein the recess is defined by a wall that surrounds an area from a boundary between the opening and bottom portion, i.e. where the indent starts, and an end of each recess, i.e. the top,  and the wall comprises taper angles and shapes which may vary. The examiner further notes that when the funnel/depression is provided with a wall having a sloped hemispherical shape as shown in Fig. 2 the walls extend from a vertical position having a taper angle of ~0 to a nearly horizontal position having a taper angle approaching 90 degrees. Due to the continuous changing slope of the walls there is a portion of the wall that has a taper angle between 1 and 20 degrees and thus comprises such a taper angle.)

It is noted that assuming arguendo with respect to the taper angle being between 1 and 20 degrees it is noted that Tsukada et al. discloses a cell culture chamber wherein recesses are provided with a bottom portion and an opening portion with said opening portion having a wall comprising a taper angle of 5 to 15 degrees. (See Tsukada Abstract Figs. 1-2 and [0038])

It would have been obvious to one of ordinary skill in the art at the time of filing to provide a wall having a taper angle of 5 to 15 degrees as described by Tsukada et al. in the device/method of Ramsing et al. because such tapered walls are known in the art to be provided in cell culture vessels 

Additionally it is noted in regards to the ranges of taper angles, diameters, and depths disclosed by modified Akai it would have been obvious to one of ordinary skill in the art at the time of filing to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Furthermore since both Ramsing et al. and Tsukada et al. recognize that the slope and taper angles of the upper portion of such recesses may be modified in order to facilitate cell collection within the device the selection of a specific taper angle between 1 and 20 degrees would have required a mere change in shape of the opening been obvious to one of ordinary skill in the art at the time of filing because It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Ramsing also discloses that the depth and other dimensions of the recess may be modified according desired use (Seee Ramsing [0044]-[0048) but does not specifically disclose a depth from a bottom of the bottom portion to the end of each of the recesses is 0.6 or more times to 3 or less times of the equivalent diameter

Akai et al. discloses a culture chamber comprising; (See Akai Abstract wherein the device is used for cell culture and thus is a culture chamber.)

the bottom portion comprises  a hemispherical shape or a truncated cone shape, (See Akai Figs.  16 and 28, [0069]-[0070] wherein the bottom portion comprises such shapes.)
the opening portion is defined by a wall that surrounds an area from a boundary between the opening portion and the bottom portion to an end of each of the recesses, (See Akai Figs. 13-16 and 24-28 wherein the opening portion has a wall 13 that surrounds an area from a boundary between the opening portion and the bottom portion, i.e. where the walls 13 and 7 meet, and the bottom portion to an end of each of the recesses, i.e. the open tops.)
an equivalent diameter of the boundary is in a range from 50 µm to 2 mm and a depth from a bottom of the bottom portion to the end of each of the recesses is in a range from 0.6 or more times to 3 or less times of the equivalent diameter, (See Akai  [0061], [0062] and [0072] wherein the diameter of the opening, i.e. boundary may be 100 µm or more and specific examples including 0.3 mm are given. Also the depth of the well is 50 µm to 200 µm, i.e. between 0.6 to 3 times or less than the diameter of the opening.)

It would have been obvious to one of ordinary skill in the art at the time to filing to provide the depressions and indents of modified Ramsing with total depths which are between 0.6 to 3 times or less than the diameter of the equivalent diameter because such well depths are known in the art to be provided in cell culture devices such as those described by modified Ramsing and such depths prevent undesirable cell movement while allowing ease of access to the well as would be desirable in the device/method of modified Ramsing.



Furthermore modified Ramsing discloses all the claim limitations as set forth above as well as the device wherein the area between adjacent recesses is flat (See Ramsing Figs. 2-4 wherein recesses are provided on a flat slide and areas between them are flat.) but does not specifically disclose the distance between to adjacent recesses being 5 µm to 50 µm.

Akai as is described above additionally teaches that the area between adjacent recesses is flat (See Akai Fig. 13-17 and 22-28 wherein the areas between recesses 3 is flat) and that the pitch, i.e. distance, between recesses is known to be modified to accommodate more recesses within the device.
As such since Akai recognizes the desirability of adjusting distances between adjacent recesses to accommodate more or less recesses it would have been obvious to one of ordinary skill in the art at the time of filing to provide such a distance between wells in the device of modified Ramsing to accommodate a specific number of desired recesses and because such a modification would have required a mere change in size/dimension a change in size (dimension) is generally recognized as being 

Furthermore in regards to seeding the cells into the device Tsukada discloses forming a spheroid by dispersing cells into a medium and placing cells the medium in recesses wherein at least one cell is placed into each recess and the number of cells must be less than or equal to the volume of the recesses divided by a cells volume, i.e. to fit the cells with medium in the recesses they must be below this level. (See Tsukada Abstract and [0076] wherein cells and media are placed in each recesses, i.e. well, and spheroids are formed in each well and as such an appropriate amount of cells must have been placed in each recess.)
	
It would have been obvious to one of ordinary skill in the art at the time of filing to culture spheroids and do so by placing a number cells in each of the reservoirs as described by Tsukada in the method of modified Ramsing because such culture methods are known in the art to allow the effective culture of cells and form cell populations, i.e. spheroids, as would be desirable in the method of Ramsing.

modified Ramsing discloses all the claim limitations as set forth above as well as the method wherein cells slide down and do not remain in contact with the walls of the recess (See Ramsing [0045]) 

Takahisa et al. discloses a cell culture container wherein recesses are provided with surfaces which prevent cell adhesion thereto in order to allow materials to settle into desired areas of the device. Such non-adherent surfaces are surfaces with water contact angles of 30 degrees  or less and may be provided by plasma treatment or coating with agents such as phospholipids.  (See Takahisa Abstract and Translation Paragraphs. [0013]-[0014])

It would have been obvious to one of ordinary skill in the art at the time of filing to provide phospholipids and/or plasma surface treatments in the recess of modified Ramsing as is described by Takahisa et al. because such treatments are known in the art to be provided in cell culture devices such as those described by modified Ramsing and such treatments allow cells to settle to desired locations of the device and not stick to undesirable surfaces such as side walls as is desirable and required by modified Ramsing.

Furthermore in regards to combining both the plasma surface treatment and phospholipids it is noted that such a modification would have been obvious to one of ordinary skill in the art at the time of filing because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be  used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 


Regarding claim 12 modified Ramsing discloses all the claim limitations as set forth above as well as the method wherein one spheroid is formed in one space defined by each of the recesses. (See Tsukada [0076] wherein the spheroids are formed in each well, i.e. a space defined by each recess.)

Regarding claim 13 modified Ramsing discloses all the claim limitations as set forth above as well as the method wherein the spheroid is allowed to grow. (See Tsukada [0076] wherein the spheroids are formed, i.e. they are allowed to grow.)

Regarding claim 14 modified Ramsing discloses all the claim limitations as set forth above as well as the method wherein the spheroid is differentiated and induced. (See Tsukada [0076] wherein individual spheroids are formed and grown in the device, i.e. they are differentiated and induced to form.)



Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsing et al. (US 2011/0165609) in view of Tsukada et al. (US 2013/0122580 from IDS) and Akai et al. (US 2010/0221768)  as applied to claims above, and further in view of Purcell et al. (US 2005/0158805).


Modified Ramsing discloses culturing spheroids but does not disclose the size of the spheroids, agitating the spheroids, and replacing medium.

Purcell discloses a spheroid culture method wherein spheroids are cultured in recesses, i.e. wells, of a culture plate, i.e. culture chamber and wherein 60% or more of a total number of spheroids formed in the culture chamber have a diameter in a range of 5% of an average spheroid diameter. (See Purcell [0030] wherein 80% of spheroids are within ~5% of an average diameter.)
Purcell also discloses agitating the medium, wherein the cells in the recesses are recovered by the agitating the medium and wherein the agitating comprises agitation of the medium by shaking the culture chamber, chamber or agitation of the medium by sucking and discharging the medium. (See Tsukada [0029] wherein the medium in the device is agitated by utilizing a shaker which shakes the culture chamber and also agitation is performed by removal and addition of materials.) 
Purcell also discloses replacing the medium at least once, wherein 20% or more of the medium is replaced during the replacing. (See Purcell [0029] wherein more than 20%, i.e. 50%, or old medium is replaced at least once.)

It would have been obvious to one of ordinary skill in the art at the time of filing to agitate cells and replace medium, to produce spheroids of uniform size as described by Purcell in the method  Ramsing because such methods allow the production of uniform spheroids which may be utilized in toxicity screenings as would be desirable in the method of modified Ramsing.
.  

Allowable Subject Matter

Claims 19 and 25-29 are allowed.

Claims 21-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.

Applicant argues that “Claim 20, now a limitation of amended claim 11, includes a cell non-adhesive surface formed in the recess by a surface modification treatment method selected from the group consisting of a coating, corona discharge, UV ozonation, and a combination thereof, and the Application No.: 16/668,701Docket No.: SP18-729AResponse to Non-final Office Action mailed August 24, 2021Reply submitted November 22, 2021surface treatments or surface coatings to prevent cell adhesion with the walls of the recess" and relies on Takahisa as allegedly teaching this feature (Office Action, p. 11). In particular, the Office asserts that Takahisa discloses "non-adherent surfaces ... with water contact angles of 30 degrees or less and may be provided by plasma treatment or coating with agents such as phospholipids." (d). However, Applicant respectfully submits that the combination of the cited references do not teach or fairly suggest the method of claim 20 (amended claim 11 as including the limitation of claim 20). 
Specifically, claim 20 is directed to forming a cell non-adhesive surface in the recesses by a surface modification method selected from the group consisting of a coating, corona discharge, UV ozonation, and a combination thereof." In contrast, Takahisa states that cell non- adhesion may be realized by making surface performance hydrophilic using a polyhydroxyethyl methacrylate, a coating such as surfactant or phospholipid, or treatment such as plasma treatment (Translation, ,at [0014]; emphasis added). Takahisa does not teach or fairly suggest that a coating, corona discharge, UV ozonation, and a combination thereof can be used to form a non- adhesive surface with a functional group in the recesses. For at least this reason, Applicant respectfully submits that amended claim 11 (with former claim 20) is allowable over Ramsing, Tsukada and Akai, in view of Takahisa. Accordingly, Applicant requests reconsideration and withdrawal of the rejection. “

It is noted that applicant’s arguments are not commensurate in scope with the claims.  The claims do not require “a non-adhesive surface with a functional group” but merely describe treatments which are made to a surface which provides a water contact angle of less than 45 degrees. The claimed surface modificaitons include “a coating, corona discharge, UV ozonation, and a combination thereof”. Takahisa discloses that surface treatments include coatings, i.e. which reads on the “a coating” required .  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/Primary Examiner, Art Unit 1799